IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DAVE MCCORMICK FOR U.S. SENATE      : No. 46 MM 2022
AND DAVID H. MCCORMICK,             :
                                    :
                Petitioners         :
                                    :
                                    :
          v.                        :
                                    :
                                    :
LEIGH M. CHAPMAN, IN HER OFFICIAL   :
CAPACITY AS SECRETARY OF STATE      :
FOR THE COMMONWEALTH, ADAMS         :
COUNTY BOARD OF ELECTIONS,          :
ALLEGHENY COUNTY BOARD OF           :
ELECTIONS, BEAVER COUNTY BOARD      :
OF ELECTIONS, BEDFORD COUNTY        :
BOARD OF ELECTIONS, BERKS COUNTY    :
BOARD OF ELECTIONS, BLAIR COUNTY    :
BOARD OF ELECTIONS, BRADFORD        :
COUNTY BOARD OF ELECTIONS, BUCKS    :
COUNTY BOARD OF ELECTIONS,          :
BUTLER COUNTY BOARD OF              :
ELECTIONS, CAMBRIA COUNTY BOARD     :
OF ELECTIONS, CAMERON COUNTY        :
BOARD OF ELECTIONS, CARBON          :
COUNTY BOARD OF ELECTIONS,          :
CENTRE COUNTY BOARD OF              :
ELECTIONS, CHESTER COUNTY BOARD     :
OF ELECTIONS, CLARION COUNTY        :
BOARD OF ELECTIONS, CLEARFIELD      :
COUNTY BOARD OF ELECTIONS,          :
CLINTON COUNTY BOARD OF             :
ELECTIONS, COLUMBIA COUNTY BOARD    :
OF ELECTIONS, CRAWFORD COUNTY       :
BOARD OF ELECTIONS, CUMBERLAND      :
COUNTY BOARD OF ELECTIONS,          :
DAUPHIN COUNTY BOARD OF             :
ELECTIONS, DELAWARE COUNTY          :
BOARD OF ELECTIONS, ELK COUNTY      :
BOARD OF ELECTIONS, FAYETTE         :
COUNTY BOARD OF ELECTIONS,          :
FOREST COUNTY BOARD OF              :
ELECTIONS, FRANKLIN COUNTY BOARD       :
OF ELECTIONS, FULTON COUNTY            :
BOARD OF ELECTIONS, HUNTINGDON         :
COUNTY BOARD OF ELECTIONS,             :
INDIANA COUNTY BOARD OF                :
ELECTIONS, JEFFERSON COUNTY            :
BOARD OF ELECTIONS, JUNIATA            :
COUNTY BOARD OF ELECTIONS,             :
LACKAWANNA COUNTY BOARD OF             :
ELECTIONS, LANCASTER COUNTY            :
BOARD OF ELECTIONS, LAWRENCE           :
COUNTY BOARD OF ELECTIONS,             :
LEBANON COUNTY BOARD OF                :
ELECTIONS, LEHIGH COUNTY BOARD OF      :
ELECTIONS, LUZERNE COUNTY BOARD        :
OF ELECTIONS, LYCOMING COUNTY          :
BOARD OF ELECTIONS, MCKEAN             :
COUNTY BOARD OF ELECTIONS,             :
MERCER COUNTY BOARD OF                 :
ELECTIONS, MIFFLIN COUNTY BOARD        :
OF ELECTIONS, MONROE COUNTY            :
BOARD OF ELECTIONS, MONTGOMERY         :
COUNTY BOARD OF ELECTIONS,             :
MONTOUR COUNTY BOARD OF                :
ELECTIONS, NORTHAMPTON COUNTY          :
BOARD OF ELECTIONS,                    :
NORTHUMBERLAND COUNTY BOARD OF         :
ELECTIONS, PERRY COUNTY BOARD OF       :
ELECTIONS, PIKE COUNTY BOARD OF        :
ELECTIONS, POTTER COUNTY BOARD         :
OF ELECTIONS, SNYDER COUNTY            :
BOARD OF ELECTIONS, SOMERSET           :
COUNTY BOARD OF ELECTIONS,             :
SULLIVAN COUNTY BOARD OF               :
ELECTIONS, TIOGA COUNTY BOARD OF       :
ELECTIONS, UNION COUNTY BOARD OF       :
ELECTIONS, VENANGO COUNTY BOARD        :
OF ELECTIONS, WARREN COUNTY            :
BOARD OF ELECTIONS, WASHINGTON         :
COUNTY BOARD OF ELECTIONS, WAYNE       :
COUNTY BOARD OF ELECTION,              :
WESTMORELAND COUNTY BOARD OF           :
ELECTIONS, AND WYOMING COUNTY          :
BOARD OF ELECTIONS,                    :
                                       :
              Respondents              :



                            [46 MM 2022] - 2
                                       ORDER


PER CURIAM
      AND NOW, this 31st day of May, 2022, the Application of the Luzerne County

Board of Elections to file an answer nunc pro tunc is GRANTED, and Petitioner’s

Application for the Court to Exercise Jurisdiction Pursuant to its King’s Bench Powers

and/or to Grant Extraordinary Relief is DENIED. The Applications for Intervention of

Doctor Oz for Senate, Dr. Mehmet Oz, the National Republican Party, and the Republican

Party of Pennsylvania are DENIED as moot.




                                  [46 MM 2022] - 3